Citation Nr: 0845172	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-32 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability with left sided paralysis.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), which 
confirmed and continued the previous denial of entitlement to 
service connection for a low back injury with left sided 
paralysis (also claimed as a back and left leg disability).

By way of history, the record reflects that the RO initially 
denied the veteran's claim in September 1984.  Notice was 
issued to the veteran in October 1984.  The veteran did not 
appeal, however.  His claim became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  The veteran 
submitted an informal claim to reopen the matter in 2004, and 
as noted above in December 2004, it appears as though the RO 
confirmed and continued the previous denial.  In any event, 
even if the RO adjudicated the issue on the merits, the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  As such, the issue on 
appeal is as stated on the title page.

This matter was remanded to the RO in October 2007, to ensure 
that new evidence received was first reviewed by the RO.  


FINDINGS OF FACT

1.  The veteran's request to reopen the claim for service 
connection for a back disability with left sided paralysis 
was denied in a September 1984 rating decision.  That 
decision is now final.

2.  Evidence received since the September 1984 rating 
decision is new but not material and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a back disability with 
left sided paralysis.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's September 1984 decision, which denied a claim of 
entitlement to service connection for a back disability with 
left sided paralysis and the claim for service connection for 
a back disability with left sided paralysis is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  38 U.S.C.A. § 5108; 
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis 

In the September 1984 rating decision, the RO denied the 
claim for entitlement to service connection for a back 
disability with left sided paralysis on the basis that there 
was no evidence of a back injury or diagnosis while the 
veteran was in service.  The evidence of record at the time 
of the decision consisted of the veteran's service treatment 
records.  The veteran was notified of the decision in 
September 1984.  The veteran did not file an appeal and the 
September 1984 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.  

In March 2004, the veteran submitted a new claim for a back 
disability with left sided paralysis.  The evidence submitted 
since the September 1984 rating decision includes records 
from the Social Security Administration, records from the VA 
medical center in Prescott dated in October 1984, records 
from St. Luke's hospital from June 1980 to April 1982, a 
report from Dr. M.S. dated in January 1984 and a statement 
from J.E.T.

The treatment records, report from Dr. M.S. and statement 
from J.E.T. are new evidence because they had not been 
previously submitted to agency decision-makers, and are 
neither cumulative nor redundant.  This evidence is not 
material, however because, while it shows a current back 
disability with left sided paralysis, there is no evidence of 
a link between the current disability and service.  
Furthermore, there is no continuity of symptomatology and 
evidence from Dr. M.S. shows that the veteran injured his 
back in 1980, over 20 years after service.  

As there is no evidence of a link between the veteran's 
current back disability with left sided paralysis and his 
service, the Board does not find that there is material 
evidence with which to reopen the veteran's claim.  
As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The veteran has been afforded appropriate notice under the 
VCAA.  The RO provided pre-adjudication notice to the veteran 
in June 2004.  As to informing the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that, on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter of 
June 2004 stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  He was told to submit any medical records or 
evidence in his possession that pertained to the claim.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The June 2004 letter contained this notice, stating what is 
necessary to establish a claim for service connection and 
informed the veteran of what qualifies as new and material 
evidence and what is needed to establish service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
November 2007 letter.  While this letter was sent after the 
rating decision, the veteran is not prejudiced because he had 
a meaningful opportunity to participate effectively in the 
processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  The veteran requested a VA examination in 
connection with his claim.  VA need not conduct an 
examination with respect to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a back disability 
with left sided paralysis remains final and is not reopened.  
The appeal is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


